 
 
I 
108th CONGRESS 2d Session 
H. R. 4666 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2004 
Mr. Dingell introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide for and approve the settlement of certain land claims of the Sault Ste. Marie Tribe of Chippewa Indians. 
 
 
1.Acceptance of alternative lands and extinguishment of claims 
(a)DefinitionsFor the purposes of this Act, the following definitions apply: 
(1)Alternative landsThe term alternative lands means those lands located in the city of Romulus, Michigan, and identified as alternative lands in the Settlement of Land Claim. 
(2)Charlotte beach landsThe term Charlotte Beach lands means those lands in the Charlotte Beach area of Michigan and described as follows: Government Lots 1, 2, 3, and 4 of Section 7, T45N, R2E, and Lot 1 of Section 18, T45N, R2E, Chippewa County, State of Michigan. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)Settlement of land claimThe term Settlement of Land Claim means the agreement between the Tribe and the Governor of the State of Michigan executed on December 30, 2002, and filed with the Office of Secretary of State of the State of Michigan. 
(5)TribeThe term Tribe means the Sault Ste. Marie Tribe of Chippewa Indians, a federally recognized Indian tribe. 
(b)Land into trust; part of reservation 
(1)Land into trustThe Secretary shall take the alternative lands into trust for the benefit of the Tribe within 30 days of receiving a title insurance policy for the alternative lands which shows that the alternative lands are not subject to mortgages, liens, deeds of trust, options to purchase, or other security interests. 
(2)Part of reservationThe alternative lands shall become part of the Tribe’s reservation immediately upon attaining trust status. 
(c)GamingThe alternative lands shall be taken into trust as provided in this section as part of the settlement and extinguishment of the Tribe’s Charlotte Beach land claims, and so shall be deemed lands obtained in settlement of a land claim within the meaning of section 20(b)(1)(B)(i) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(B)(i)). 
(d)Extinguishment of claimsUpon the date of enactment of this Act, any and all claims by the Tribe to the Charlotte Beach lands or against the United States, the State of Michigan or any subdivision thereof, the Governor of the State of Michigan, or any other person or entity by the Tribe based on or relating to claims to the Charlotte Beach lands (including without limitation, claims for trespass damages, use, or occupancy), whether based on aboriginal or recognized title, are hereby extinguished. The extinguishment of these claims is in consideration for the benefits to the Tribe under this Act. 
(e)Effectuation and ratification of agreement 
(1)RatificationThe United States approves and ratifies the Settlement of Land Claim. 
(2)Not precedentThe provisions contained in the Settlement of Land Claim are unique and shall not be considered precedent for any future agreement between any Indian tribe and State. 
(3)EnforcementThe Settlement of Land Claim shall be enforceable by either the Tribe or the Governor according to its terms. Exclusive jurisdiction over any enforcement action is vested in the United States District Court for the Western District of Michigan. 
 
